Name: 88/607/EEC: Commission Decision of 24 November 1988 approving a third programme on fruit and vegetable markets in the Netherlands pursuant to Council Regulation (EEC) No 355/77 (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  marketing;  Europe
 Date Published: 1988-12-06

 Avis juridique important|31988D060788/607/EEC: Commission Decision of 24 November 1988 approving a third programme on fruit and vegetable markets in the Netherlands pursuant to Council Regulation (EEC) No 355/77 (Only the Dutch text is authentic) Official Journal L 334 , 06/12/1988 P. 0028 - 0028*****COMMISSION DECISION of 24 November 1988 approving a third programme on fruit and vegetable markets in the Netherlands pursuant to Council Regulation (EEC) No 355/77 (Only the Dutch version of this text is authentic) (88/607/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 1760/87 (2), and in particular Article 5 thereof, Whereas on 28 September 1987 the Netherlands Government forwarded a third programme following on the programmes approved by Commission Decisions 80/306/EEC (3) and 83/618/EEC (4) on fruit and vegetable markets and whereas it provided further information on 7 January and 4 July 1988; Whereas the aims of this programme are to rationalize fruit and vegetable markets, to reduce their number and to increase the competitiveness of the sector by concentrating supply of fruit and vegetables; whereas it is therefore a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the programme contains sufficient details required pursuant to Article 3 of Regulation (EEC) No 355/77 showing that the objectives laid down in Article 1 thereof may be achieved in the fruit and vegetable markets sector; whereas the schedule for implementation of this programme does not exceed the time limit laid down in Article 3 (1) (g) of that Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The third programme on fruit and vegetable markets, forwarded by the Netherlands Government on 28 September 1987 and supplemented on 7 January and 4 July 1988 pursuant to Regulation (EEC) No 355/87, is hereby approved. Article 2 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 24 November 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 167, 26. 6. 1987, p. 1. (3) OJ No L 97, 15. 4. 1980, p. 45. (4) OJ No L 350, 13. 12. 1983, p. 22.